NUMBERS 13-11-00737-CV AND 13-11-00738-CV

                     COURT OF APPEALS

             THIRTEENTH DISTRICT OF TEXAS

               CORPUS CHRISTI - EDINBURG


STEVE WIER, INC.,                                           Appellant,

                                 v.


ERNESTO GARCIA, GUADALUPE GARCIA,
ANNA GARCIA, INDIVIDUALLY AND AS
NEXT FRIEND OF EVIER GARCIA,
EDGAR GARCIA AND ERIK GARCIA,
DAVID RUMBLEY, JEFFREY WIGINGTON,
WIGINGTON & RUMLEY, LLP, TONY BONILLA,
AND BONILLA & CHAPA, P.C.,                                 Appellees.


              On appeal from the 343rd District Court
                     of Bee County, Texas


                    MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Benavides and Perkes
                  Memorandum Opinion Per Curiam
       These appeals were abated by this Court on January 20, 2012, to allow the parties

to mediate. These causes are now before the Court on a joint motion to dismiss the

appeal on grounds that the parties have settled and compromised their differences. The

parties request that this Court dismiss the appeal. Accordingly, these cases are hereby

REINSTATED.

       The parties have filed a joint motion to dismiss the appeals. The Court, having

considered the documents on file and the joint motion to dismiss, is of the opinion that the

motion should be granted. See TEX. R. APP. P. 42.1(a). The joint motion to dismiss is

GRANTED, and the appeals are hereby DISMISSED.                   In accordance with the

agreement of the parties, costs are taxed against the party incurring same. See TEX. R.

APP. P. 42.1(d) ("Absent agreement of the parties, the court will tax costs against the

appellant.").   Having dismissed the appeals at the parties’ request, no motion for

rehearing will be entertained, and our mandates will issue forthwith.



                                                 PER CURIAM

Delivered and filed the
4th day of October, 2012.




                                             2